DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 12/29/2020, with respect to the rejections of claims 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the 35 USC 112 (b) issues made by the amendments.
The rejection is updated below and made final necessitated by amendment. 
Claim Interpretation
Claim 1 recites “mutually prime”. The interpretation of this is that the number blades on the first and second rotor wheel do not have the same or common prime divisor. The examiner would like applicant to confirm if the interpretation is correct. 
Claim 1 recites “for each blade of the first rotor wheel, calculating time intervals between the passage of the each blade of the first rotor wheel and the passages of each of the blades of the second wheel”. This limitation is being interpreted as calculating the time interval between each blade that passes on each rotor wheel and not the same blade which was calculated before since there are a different number of blades on each wheel. 
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  the claim recites "the each blade". Suggested correction Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claim recites a “method of detecting angular position of blades of a rotor wheel”. The amended claim language of “designating the blade of the first rotor wheel presenting a smallest time interval with one of the blades of the second rotor wheel as an angle reference” discloses a step of finding “an angle reference”, it is unclear how the step of designating “an angle reference” is used to find the angular positon. There are steps missing on how this calculation is taking place to detect the angular position with this step. The step is a determining a relative angular position of each blade of the first rotor wheel relative to angular positions of the blades of the second rotor wheel”, the limitation is also missing step of how the determination of the angular position is found with the angular position of the second rotor wheel’s blades. The examiner request clarity on what process is clearly happening in claim.
Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The claim recites a “detection system for detecting angular positions of the blades of the first and second rotor wheels”. The amended claim language of “designate the blade of the first rotor wheel presenting a smallest time interval with one of the blades of the second rotor wheel as an angle reference” discloses a step of finding “an angle reference”, it is unclear how the step of designating “an angle reference” is used to find the angular positon. There are steps missing on how this calculation is taking place to detect the angular position with this step. The step is a needless step in the method. Along with the prior limitation of “determine a relative angular position of each blade of the first rotor wheel relative to angular positions of the blades of the second rotor wheel”
Claim 2 and 4 recites the limitation "the determining ".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation is the same as the determining in line 14 of claim 1. 
Regarding claims 3, 5 and 7-13, these claims depend on indefinite claims therefore rendering them indefinite.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747